Citation Nr: 1414819	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy, prior to January 1, 2011, and in excess of 20 percent thereafter, other than during a period of temporary total disability from October 19, 2010 to January 1, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to August 1993 and from December 2003 to March 2005. 

This case initially came to the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  A November 2007 rating decision granted service connection for right knee chondromalacia, status post arthroscopy, and assigned a 10 percent disability rating.  A January 2008 rating decision continued the 10 percent disability rating for right knee chondromalacia, status post arthroscopy. 

In June 2009, the Veteran provided testimony during a hearing at the RO before the undersigned (Board hearing).  The transcript of the hearing has been associated with the claims file.  

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  During the pendency of the Veteran's claim on remand, in a February 2011 rating decision, the RO granted a temporary 100 percent rating for surgery and period of convalescence for his right knee disability, effective from October 19, 2010 to January 1, 2011.  

Then, in an April 2011 rating, the RO granted a 20 percent rating for the Veteran's service-connected right knee disorder, effective January 1, 2011, and continued the initial 10 percent rating prior to that date (excluding the period of temporary total disability).  The Board has recharacterized the issue to reflect the staged increase.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that additional development is necessary.  The February 2011 rating decision shows that an outpatient surgical report from the North Dakota Surgery Center, dated on October 19, 2010, indicates that the Veteran underwent partial medial meniscectomy, abrasion, and chondroplasty and excision of plical entity of the right note.  Records of the Veteran's October 2010 right knee surgery should be obtained.

In a June 2011 written statement, the Veteran's representative argued that another VA examination is warranted and noted the Veteran's right knee surgery in October 2010, a few months after he underwent his VA examination in August 2010.  The Board agrees that a new examination is warranted to determine the current severity of the Veteran's right knee disorder.

Additionally, there are medical records referenced by the RO in its February 2011 temporary total rating decision for the Veteran's right knee disability that are neither associated in the paper claims file, nor in the electronic record (either in Virtual VA or the Veterans Benefits Managing System (VBMS).  These include private records from Valley Bone and Joint Clinic from, dated from September 5, 2006 to January 24, 2011, and VA treatment records from the Fargo, North Dakota VA medical center (VAMC), dated from September 10, 2010 to October 20, 2010.  The April 2011 supplemental statement of the case (SSOC) does not list these records as evidence, although they were clearly available for review by the RO when it assigned the temporary total rating in the February 2011 rating.  

These records were in the RO's possession at the time of its February 2011 rating and must be made available to the Board for review, as they are in the VA's constructive possession.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Finally, in its July 2010 remand, the Board noted that a December 2006 private medical record indicated that the Veteran was developing degenerative joint disease in his right knee.  The Board directed the RO to address the applicability of considering separate evaluations of the right knee disability under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Further it was pointed out, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004.  However a review of the adjudicatory actions since this remand discloses that no such consideration was undertaken by the RO/AMC.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file or the Veteran's electronic record, all medical records regarding his October 19, 2010 right knee surgery at the North Dakota Surgical Center; treatment at the Valley Bone and Joint Clinic from September 5, 2006 to January 24, 2011; and records regarding his treatment at the VAMC in Fargo, dated from April to 2010 to the present, to specifically include records dated September 10, 2010 to October 20, 2010 reviewed by the RO in its February 2011 rating.  If any records are unavailable, the Veteran and his representative should be so advised in writing. 

2.  After accomplishing the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician with appropriate expertise (i.e., an orthopedic surgeon) to assess the current severity and all manifestations of his service-connected right knee disability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  Based on a thorough review of the claims file, and examination findings, the physician-examiner should provide an opinion that addresses the following: 

a.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

b.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and, if so, the frequency of the locking. 

c.  Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss. 

e.  The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work, if any. 

f.  The rationale for all opinions expressed must also be provided. 

4.  Readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent prior to January 1, 2011 and in excess of 20 percent disabling thereafter, for right knee chondromalacia, status post arthroscopy, under all appropriate statutory and regulatory provisions and legal theories.  This should include addressing any additional evidence received since the April 2011 SSOC.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC.  It should contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  This should include addressing the applicability of considering separate evaluations of the right knee disability under Diagnostic Codes 5003 and 5257pursuant to VAOPGCPREC 23-97, VAOPGCPREC 9-98 and VAOPGCPREC 9-2004 as well as all other pertinent criteria.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


